UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-2203


AI QIN YANG,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:     September 29, 2009             Decided:   October 20, 2009


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary J. Yerman, New York, New York, for Petitioner. Gregory G.
Katsas, Acting Assistant Attorney General, M. Jocelyn Lopez
Wright, Assistant Director, Daniel E. Goldman, Senior Litigation
Counsel,   Office  of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ai Qin Yang, a native and citizen of China, petitions

for   review    of   an    order   of   the   Board   of   Immigration   Appeals

(Board) denying Yang’s motion to reopen removal proceedings.                   We

have reviewed the administrative record and find no abuse of

discretion in the denial of relief on Yang’s motion.                       See 8

C.F.R. § 1003.2(a) (2009).           We accordingly deny the petition for

review for the reasons stated by the Board.                   See In re: Yang

(B.I.A. Dec. 6, 2007).             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before     the   court   and   argument     would   not   aid   the

decisional process.

                                                               PETITION DENIED




                                         2